DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/01/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2006/0058606) hereinafter Davis, cited in IDS filed on 09/01/2021 in view of Paulsen et al (US 2019/013583) hereinafter Paulsen, and Nanni et al (US 2020/0106477) hereinafter Nanni.
Regarding claim 1, Davis discloses an ultra-wideband (UWB) beam forming system (see [0067]), comprising: a plurality of radiating elements forming a circular, cylindrical, conical, spherical, or multi-faceted array (see [0035]); and a beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements (see Figure 5, [0035]). Davis fails to explicitly disclose the beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements.  
Paulsen discloses the beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements (see [0036] to [0038] illustrates that a subarray control system 226 includes similar parts to the subarray control system 206 described above and includes sixty-four radiating elements 230, sixteen beamformer chips 234 each controlling four radiating elements 230, a subarray controller 238 structured to control the beamformer chips 234, a set of primary control buses 242, and a set of secondary control buses 246. The primary control buses 242 and the secondary control buses 246 are arranged in parallel so that if one primary control bus 242 fails, the corresponding parallel secondary control bus 246 can be re-mapped to deliver information to the beamformer chips 234).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements as taught by Paulsen into the teachings of Davis in order to provide instructions to the plurality of beamformer chips, and each control bus includes a plurality of primary control paths providing communication from the control bus to the control bus interface, and a reserve control path structured to be remapped to provide communication from the control bus to the control bus interface in the event that one of the plurality of primary control paths fails.
Davis and Paulsen fail to explicitly disclose wherein the plurality of radiating elements arranged in the circular, cylindrical, conical, spherical, or multi-faceted array are one set of multiple sets of radiating elements forming multiple rings with different radii.
Nanni discloses wherein the plurality of radiating elements arranged in the circular, cylindrical, conical, spherical, or multi-faceted array are one set of multiple sets of radiating elements forming multiple rings with different radii (see Fig. 7P3, [0202], [0212], [0213], [0214] illustrates that where the coupler 710 is constructed of a dielectric material, when an electromagnetic wave is supplied to the backside 714 of the aperture of the coupler 710, the variable depths (see FIG. 7P4) of the concentric rings (712A through 712D) can produce electromagnetic waves of differing phases. For instance, the electromagnetic wave produced by ring 712A experiences less delay than the wave produced by ring 712B, while the wave produced by ring 712B experience less delay than the wave produced by ring 712C, and so on. In this fashion, rings 712A through 712E collectively produce electromagnetic waves of differing phases).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the plurality of radiating elements in the circular, cylindrical, conical, spherical, or multi-faceted array are one set of multiple sets of radiating elements forming multiple rings with different radii as taught by Nanni into the teachings of Davis and Paulsen in order to collectively produce electromagnetic waves of differing phases.
Regarding claim 3, Nanni discloses wherein the multiple sets of radiating elements forming the multiple rings are tiered or staggered (see Fig. 7P3).
Regarding claim 5, Paulsen discloses wherein the one or more TRIUNs are configured to control amplitude parameters for selected radiating elements of the plurality of radiating elements (see [0026], [0048]).
Regarding claim 6, Paulsen discloses wherein the one or more TRIUNs are configured to control time delay parameters for selected radiating elements of the plurality of radiating elements (see [0028]).
Regarding claim 7, Paulsen discloses wherein the one or more TRIUNs are configured to control phase parameters for selected radiating elements of the plurality of radiating elements (see [0028]).
Claim 16 is similar to claim 1.  Nanni also discloses wherein the beamformer is configured in a mixer-based transceiver topology with local oscillator (LO) or intermediate frequency (IF) phase shifting (see Fig. 4, [0115], [0116], [0117]).  Therefore; claim 16 is rejected under a similar rationale.
Regarding claim 17, Nanni discloses wherein the beamformer includes an IF combiner radio frequency integrated circuit (RFIC) (see [0117]).

Claim Rejections - 35 USC § 103
Claims 2, 4, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2006/0058606) hereinafter Davis in view of Paulsen et al (US 2019/013583) hereinafter Paulsen, and Nanni et al (US 2020/0106477) hereinafter Nanni as applied to claim 1 above, and further in view of Whelan et al (US 2018/0108986) hereinafter Whelan, cited in IDS filed on 09/01/2021.
Regarding claim 2, Davis discloses in [0035] illustrating that the switch 31 is formed to selectively provide microwave power individually to the antennas 35 from the directional coupler 28 and to receive a signal from that antenna which is directed back through the switch 31 to the directional coupler 28. The directional coupler 28 sends the received signal on a line 38 to a low noise amplifier 40, the output of which is provided on a line 41 to a receiver 42. The receiver 42 also receives clock pulses on a line 43 from the clock 23), but Davis fails to explicitly disclose wherein the one or more TRIUNs are configured to turn on or off selected radiating elements of the plurality of radiating elements.
Whelan discloses wherein the one or more TRIUNs are configured to turn on or off selected radiating elements of the plurality of radiating elements (see [0087)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to turn on or off selected radiating elements (i.e. selected ones of the plurality of radiating elements 204 are energized and/or de- energized (selects which of the radiating elements 204 are energized radiating elements 204a and de-energized radiating elements 204b) as taught by Whelan into the teachings of Davis in order to control the degree of rotation or the rotational alignment of the diamond shape 206 and configure the orientation of the diamond shape 206, for example, by defining the rotational orientation of the first axis 210 and the second axis 212, such that the orientation of the diagonal (e.g., the first axis 210) is aligned with the plane 120 of the relay platforms 110).
Regarding claim 4, Whelan discloses wherein the one or more TRIUNs are configured to turn on or off selected radiating elements of the plurality of radiating elements (see (see [0087]).
Claim 14 is similar to claim 2.  Therefore; claim 14 is rejected under a similar rationale.
Claim 20 is similar to claim 2.  Therefore; claim 20 is rejected under a similar rationale.
Claim Rejections - 35 USC § 103
Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2006/0058606) hereinafter Davis, cited in IDS filed on 09/01/2021 in view of Paulsen et al (US 2019/013583) hereinafter Paulsen, and Searle et al (US Pat. 6,397,082) hereinafter Searle.
Regarding claim 12, Davis discloses an ultra-wideband (UWB) beam forming system (see [0067]), comprising: a plurality of radiating elements forming a circular, cylindrical, conical, spherical, or multi-faceted array (see [0035]); and a beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements (see Figure 5, [0035]). Davis fails to explicitly disclose the beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements.  
Paulsen discloses the beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements (see [0036] to [0038] illustrates that a subarray control system 226 includes similar parts to the subarray control system 206 described above and includes sixty-four radiating elements 230, sixteen beamformer chips 234 each controlling four radiating elements 230, a subarray controller 238 structured to control the beamformer chips 234, a set of primary control buses 242, and a set of secondary control buses 246. The primary control buses 242 and the secondary control buses 246 are arranged in parallel so that if one primary control bus 242 fails, the corresponding parallel secondary control bus 246 can be re-mapped to deliver information to the beamformer chips 234).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements as taught by Paulsen into the teachings of Davis in order to provide instructions to the plurality of beamformer chips, and each control bus includes a plurality of primary control paths providing communication from the control bus to the control bus interface, and a reserve control path structured to be remapped to provide communication from the control bus to the control bus interface in the event that one of the plurality of primary control paths fails.
Davis and Paulsen fail to explicitly disclose wherein the beamformer comprises a cross bar beamformer configured to generate multiple, independently steered radiation patterns across multiple sectors of the circular, cylindrical, conical, spherical, or multi-faceted array.
Searle discloses wherein the beamformer comprises a cross bar beamformer configured to generate multiple, independently steered radiation patterns across multiple sectors of the circular, cylindrical, conical, spherical, or multi-faceted array (see col. 4, lines 10-25 illustrated that signals are passed to and from the azimuth beamformers by transmit and receive switch matrices 56 and 58. Each switch matrix comprises an r.f. cross-bar switch which allows any of its inputs to be connected to any of its outputs. The switch matrix design is such that any number of transmitters or receivers can be connected simultaneously to any one beamformer port. Thus, if necessary, all the transmitters can be connected to one beam port at a given time. Likewise all the receivers can be connected, if necessary, to the same beam port at the same time. The switch matrices are operated under the control of a control processor 60. A typical switch matrix structure is illustrated in FIG. 3. A bank of parallel receivers 62, one for each beam, allow every receive channel to be monitored on every beam simultaneously).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to allow that any number of transmitters or receivers can be connected simultaneously to any one beamformer port.
Regarding claim 13, Searle discloses wherein the cross bar beamformer is configured to generate the multiple, independently steered radiation patterns simultaneously in Azimuth and elevation (see Abstract, col. 2, lines 11-21; col. 3, line 60 to col. 4, line 10).
Regarding claim 15, Searle discloses wherein the one or more TRIUNS are configured to drive the cross bar beamformer to independently control individual the plurality of radiating elements (see Fig. 2b, col. 4, lines 10-60, a control processor 60).
Allowable Subject Matter
Claims 8-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamaly (U.S. Pat. 11,024,974) discloses a  Dual-polarized Planar Ultra-wideband Antenna.
Jamaly (US 2020/0153121) discloses methods and systems for implementing and operating multiple-input and multiple-output (MIMO) antennas.  
Henry (US 2020/0153096) discloses device with programmable reflector for transmitting or receiving electromagnetic waves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
April 7, 2022